DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Ⅰ, claims 1–15 in the reply filed on 03/01/2021 is acknowledged.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2 and 6–15 are rejected under 35 U.S.C. 103 as obvious over Livingstone et al., US 6,454,834 (“Livingstone”). Claims 3–4 are rejected under 35 U.S.C. 103 as obvious over Livingstone in view of Westwood et al., US 2010/0266818 (“Westwood”). Claim 5 is rejected  
Claim 1 requires a filter assembly configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit. The filter assembly comprises a first layer of a first coarse mesh, a second layer of a second coarse mesh and a fine filter. The fine filter is disposed between the first layer and the second layer. The fine filter includes an upper level and a lower level with respect to the airflow. The lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit. 
The limitation of “fine filter” and “coarse mesh” is not defined in the disclosure. However, the disclosure teaches “debris (e.g., dust and pollen) having a size that is less than about 1 mm (± 10%) is designated herein as fine debris, while certain debris (e.g., seed pods, grass clippings) having a size that is greater than about 1 mm (± 10%) is designated herein as coarse debris.” Spec. dated Feb. 2, 2019 (“Spec.”) p. 4. It is thus understood that the fine filter is used to filter “fine debris” and coarse filter is used to filter “coarse debris.” 
The limitation of “the lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit” is interpreted as the lower level of the fine filter captures fine debris from the air flow entering the air intake of the HVAC unit. 
Livingstone discloses an air cleaning device configured to filter an airflow entering an HVAC system. Livingstone Fig. 6, col. 3, ll. 4–9. Livingstone further discloses that its air cleaning device comprises a filter 8 disposed between an upper frame 4 and a lower frame 6. Id. at Fig. 2, col. 5, ll. 54–55. The filter 8 includes an upstream face (i.e., upper level, which is the face close to the upper frame 4) and downstream face (i.e., lower level, which is the face close to the lower frame 6) with respect to the air flow. Id. at Fig. 2, col. 6, ll. 29–31. Filter 8 is designed Id. at Fig. 2, col. 1, ll. 8–11. Additionally, air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4.
While Livingstone does not explicitly disclose a first layer of a first coarse mesh and a second layer of a second coarse mesh, Livingstone discloses that its frames 4 and 6 can take many different forms such as a frame, a stiffened scrim or a pleated mesh. Id. at Fig. 2, col. 4, ll. 55–57. It would therefore have been obvious for the frames 4 and 6 to take the form of stiffened scrim or a pleated mesh because it is disclosed as known alternatives and simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, frames 4 and 6 in the form of “pleated mesh” or “stiffened scrim” would be the “first layer of a first coarse mesh” and “second layer of a second coarse mesh,” respectively. 

    PNG
    media_image1.png
    801
    1141
    media_image1.png
    Greyscale

Claim 2 requires that for the filter assembly of claim 1, the lower level of the fine filter comprises a plurality of triangular valleys arranged in an accordion-like manner.
Livingstone discloses that its fine filter 8 comprises a plurality of triangular valleys arranged in an accordion-like manner. Livingstone Fig. 2. Col. 5, ll. 45–50. 
Claim 3 requires that for the filter assembly of claim 1, the lower level of the fine filter comprises a plurality of undulating valleys. Claim 4 requires that for the filter assembly of claim 1, the lower level of the fine filter comprises a plurality of trapezoidal valleys.
Livingstone does not disclose that the lower level of its fine filter 8 comprises a plurality of undulating valleys or a plurality of trapezoidal valleys. 
In the analogous art of air filter materials, Westwood discloses an air filter media comprises a plurality of undulating valleys. Westwood Fig. 12(d), [0031].  Westwood also discloses an air filter media comprising a plurality of trapezoidal valleys. Id. at Fig. 12(f), [0031]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Westwood’s air filter of Figs. 12(d) or 12(f) because both shapes are recognized in the air filtration art as being suitable for air filter pleated media. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 16.	Claim 5 requires that for the filter assembly of claim 1, the lower level of the fine filter comprises a plurality of rounded, concave or convex extensions.
Livingstone does not disclose that the lower level of its fine filter 8 comprises a plurality of rounded, concave or convex extensions. 
In the analogous art of air filter materials, Rotter discloses a vent material 40 acting as a filter to prevent ingress by bugs or debris. Rotter Fig. 5, [0023]. It would have been obvious to modify Livingstone’s fine filter 8 to look like Rotter’s vent material 40 because this filter shape 
Claim 6 requires that for the filter assembly of claim 1, the second layer is positioned to receive the airflow after the airflow passes through the fine filter and includes a plurality of support rods. The plurality of support rods is configured to support a fine filtration material of the fine filter and define at least a portion of the lower level of the fine filter.
Livingstone discloses that its second layer 6 is positioned downstream of its fine filter 8 and includes a plurality of pleating bars 14. Livingstone Fig. 2, col. 5, ll. 58–60.  The plurality of pleating bars 14 is configured to support fine filtration material of fine filter 8. The plurality of pleating bars 14 of lower frame 6 defines at least a portion of the lower pleat of downstream valley (lower part) of the fine filter 8. Id. at Fig. 2, col. 5, ll. 58–col. 6, ll. 3.  
Claim 7 requires that for the filter assembly of claim 1, the fine filter comprises a fine filtration material. The first layer includes a first plurality of support rods and the second layer includes a second plurality of support rods. The first plurality of support rods and the second plurality of support rods are configured to support the fine filtration material between the first layer and the second layer and define at least a portion of the lower level of the fine filter.
Livingstone discloses that its fine filter 8 comprises a sheet of activated carbon fibers (ACF), which is the fine filtration material. Livingstone Fig. 2, col. 5, ll. 65–col. 6, ll. 3. Livingstone further discloses that its first layer 4 and second layer 6 each has a plurality of pleating bars 14. Id. at Fig. 2, col. 5, ll. 58–60. The pleating bars 14 are configured to support the ACF materials between the first layer 4 and second layer 6. Id. at Fig. 2, col. 5, ll. 63–65. The Id. at Fig. 2, col. 5, ll. 58–col. 6, ll. 3.  
Claim 8 requires that for the filter assembly of claim 1, the fine filter comprises a filter support and a fine filtration material loaded onto the filter support. The filter support comprises a plurality of support rods that are configured to support the fine filtration material and define at least a portion of the lower level of the fine filter.
Livingstone discloses that its fine filter 8 comprises a filter support (i.e., pleating bars 14) and a sheet of activated carbon fibers (ACF) loaded on the filter support 14. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3. The pleating bars 14 is a plurality of supporting rods that are configured to support the fine filtration material (i.e, ACF) and the plurality of pleating bars 14 of lower frame 6 defines at least a portion of the lower pleat of downstream valley (lower part) of the fine filter 8. Id. at Fig. 2, col. 5, ll. 58–col. 6, ll. 3.  
Claim 9 requires that for the filter assembly of claim 1, the fine filter includes a replaceable fine filtration material. The fine filter is configured to be removably disposed between the first layer and the second layer.
Livingstone discloses that its fine filter 8 is disposed between the first layer 4 and second layer 6. Livingstone Fig. 2, Fig. 2, col. 5, ll. 63–65. 
Livingstone does not explicitly disclose that its fine filter 8 includes a replaceable fine filtration material or that the fine filter is configured to be removably disposed between the first layer and the second layer. However, Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and replace the fine filtration material when needed. 
Claim 10 requires a filter assembly for an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit configured to filter an airflow entering the HVAC unit. The filter assembly comprises a coarse filter and a fine filter. The fine filter is configured to be disposed upstream of the coarse filter with respect to the airflow. The fine filter comprises a filter support and a fine filtration material configured to be removably loaded into the filter support. The fine filter includes an upper level and a lower level with respect to the airflow. The lower level facilitates accumulation of fine debris captured by the filter support from the airflow entering the HVAC unit via the filter assembly.
The limitation of “fine filter” and “coarse mesh” is not defined in the disclosure. However, the disclosure teaches “debris (e.g., dust and pollen) having a size that is less than about 1 mm (± 10%) is designated herein as fine debris, while certain debris (e.g., seed pods, grass clippings) having a size that is greater than about 1 mm (± 10%) is designated herein as coarse debris.” Spec. dated Feb. 2, 2019 (“Spec.”) p. 4. It is thus understood that the fine filter is used to filter “fine debris” and coarse filter is used to filter “coarse debris.” 
The limitation of “the lower level facilitates accumulation of fine debris captured from the airflow entering the air intake of the HVAC unit” is interpreted as the lower level of the fine filter captures fine debris from the air flow entering the air intake of the HVAC unit. 
Livingstone discloses an air cleaning device configured to filter an airflow entering an HVAC system. Livingstone Fig. 6, col. 3, ll. 4–9. Livingstone further discloses that its air cleaning device comprises a filter 8 disposed between an upper frame 4 and a lower frame 6. Id. at Fig. 2, col. 5, ll. 54–55. The filter 8 includes an upstream face (i.e., upper level, which is the face close to the upper frame 4) and downstream face (i.e., lower level, which is the face close to the lower frame 6) with respect to the air flow. Id. at Fig. 2, col. 6, ll. 29–31. Filter 8 is designed Id. at Fig. 2, col. 1, ll. 8–11. Additionally, air filter 8 is a fine filter because it filters air-borne pollutants such as dust and pollen i.e., “fine debris.”  Spec. p. 4.  Livingstone further discloses that its fine filter 8 comprises a filter support (i.e., pleating bars 14) and a sheet of activated carbon fibers (ACF) loaded on the filter support 14. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3. 
Livingstone does not explicitly disclose a coarse filter that is disposed downstream of the fine filter. Livingstone also does not discloses that its fine filtration material (ACF) is configured to be removably loaded into the filter support. However, Livingstone discloses that its frames 4 and 6 can take many different forms such as a frame, a stiffened scrim or a pleated mesh. Id. at Fig. 2, col. 4, ll. 55–57. It would therefore have been obvious for the frames 4 and 6 to take the form of stiffened scrim or a pleated mesh because it is disclosed as known alternatives and simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, frames 4 and 6 in the form of “pleated mesh” or “stiffened scrim” would be the “first layer of a first coarse mesh” and “second layer of a second coarse mesh,” respectively. The second coarse mesh 6 — “coarse filter” is disposed downstream of the fine filter 8. As for the limitation of “a fine filtration material configured to be removably loaded into the filter support,” Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter and removably load the fine filter 8 into the support rods 14 when replacing the fine filtration material.

    PNG
    media_image1.png
    801
    1141
    media_image1.png
    Greyscale

Claim 11 requires that for the filter assembly of claim 10, a second coarse filter configured to be removably disposed upstream of the fine filter with respect to the airflow to enable removal and replacement of the fine filter.
As described in claim 10, Livingstone discloses a second coarse filter 4 disposed upstream of fine filter 8 with respect to airflow. Livingstone Fig. 2, col. 5, ll. 54–55. 
While Livingstone does not explicitly discloses its second coarse filter 4 configured to be removably disposed upstream of the fine filter 8 to enable removal and replacement of fine filter 8, Livingstone’s Fig. 2 shows a disassembled fine filter 8 with a plurality of supporting rods 14, it would have been obvious for one of ordinary skill in the art to disassemble Livingstone’s air filter to enable removal and replacement of the fine filter 8.
Claim 12 
As described in claim 10, Livingstone discloses that its coarse filter 6 and second coarse filter 4 could be a pleated mesh. Livingstone Fig. 2, col. 4, ll. 55–57. In this case, the pleat tips and valleys of Livingstone’s coarse filter 4 and 6 are the “extensions.” The extensions of Livingstone’s coarse filter 6 corresponds to the lower level of the fine filter 8. 
Claim 13 requires that for the filter assembly of claim 10, the coarse filter is a metal screen, and the fine filter comprises a fiber-based filter medium.
Livingstone discloses that its coarse filter could take the form of pleated mesh. Livingstone Fig. 2, col. 4, ll. 55–57. Livingstone further discloses that its frame could be made of sheet metal. Id. at Fig. 6, col. 7, ll. 8–9. Additionally, Livingstone discloses that its fine filter 8 is a sheet of activated carbon fibers (ACF). Livingstone Fig. 2, col. 5, ll. 65–col. 6, ll. 2. 
Claim 14 requires that for the filter assembly of claim 10, the filter support comprises a plurality of support rods that are configured to support the fine filtration material and define the lower level of the fine filter.
Livingstone discloses that its fine filter 8 comprises a filter support (i.e., pleating bars 14) and a sheet of activated carbon fibers (ACF) loaded on the filter support 14. Livingstone Fig. 2, col. 5, ll. 58–col. 6, ll. 3. The pleating bars 14 is a plurality of supporting rods that are configured to support the fine filtration material (i.e., ACF) and the plurality of pleating bars 14 of lower frame 6 defines at least a portion of the lower pleat of downstream valley (lower part) of the fine filter 8. Id. at Fig. 2, col. 5, ll. 58–col. 6, ll. 3.  
Claim 15 
Livingstone discloses that its fine filter 8 comprises a plurality of triangular valleys arranged in an accordion-like manner. Livingstone Fig. 2. Col. 5, ll. 45–50. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776